—Appeal from a judgment of the Supreme Court (Monserrate, J.), entered October 28, 1992 in Chemung County, which denied petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
We affirm. It is well settled that habeas corpus relief is not a proper remedy where the allegations in the petition could have been raised either on direct appeal or by way of a CPL article 440 motion. In the absence of proof warranting a departure from traditional orderly procedure, petitioner’s application for a writ of habeas corpus was properly denied.
Weiss, P. J., Yesawich Jr., Crew III, White and Casey, JJ., concur. Ordered that the judgment is affirmed, without costs.